DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11368340. This is a statutory double patenting rejection.
17662271
11368340
1. A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining different modulation indexes for a code rate of a data transmission to be sent to the device by network equipment in accordance with using a multiple-input and multiple-output communication protocol with a group of layers; generating a first pair comprising the code rate and a first modulation index of the different modulation indexes; generating a second pair comprising the code rate and a second modulation index of the different modulation indexes; mapping the first pair to a first layer of the group of layers based on signal interference values associated with respective layers of the group of layers; mapping the second pair to a second layer of the group of layers based on the signal interference values; and sending recommendation information to the network equipment identifying the different modulation indexes for the code rate, the first pair, the second pair, the first layer to which the first pair is mapped, and the second layer to which the second pair is mapped.
2. The device of claim 1, wherein the operations further comprise: based on the sending, receiving the data transmission from the network equipment in accordance with a scheduling configuration determined based on the recommendation information.
1. A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining different modulation indexes for a code rate determined for a codeword of a downlink data transmission to be sent to the device by network equipment in accordance with using a multiple-input and multiple-output communication protocol with a group of layers; generating different modulation index and code rate pairs using the different modulation indexes and the code rate, comprising generating a first pair that comprises a first modulation index and the code rate and generating a second pair that comprises a second modulation index and the code rate; mapping the first pair to a first subset of layers of the group of layers based on signal interference values associated with respective layers of the group of layers; mapping the second pair to a second subset of layers of the of the group of layers based on the signal interference values; sending recommendation information to the network equipment identifying the different modulation indexes for the code rate, the first pair, the second pair, the first subset of layers to which the first pair is mapped, and the second subset of layers to which the second pair is mapped; and based on the sending, receiving the downlink data transmission from the network equipment in accordance with a scheduling configuration determined based on the recommendation information.
3. The device of claim 1, wherein the sending comprises sending the recommendation information in association with reporting channel state information to the network equipment.
2. The device of claim 1, wherein the sending comprises sending the recommendation information in association with reporting channel state information to the network equipment.
4. The device of claim 1, wherein the signal interference values comprise a first signal -to- noise plus interference ratio associated with the first layer, and wherein mapping the first pair comprises mapping based on the first signal-to-noise plus interference ratio.
3. The device of claim 1, wherein the signal interference values comprise a first signal-to-noise plus interference ratio associated with the first subset of layers and wherein mapping the first pair comprises mapping based on the first signal-to-noise plus interference ratio.
5. The device of claim 4, wherein determining the different modulation indexes comprises determining the first modulation index based on the first signal-to-noise plus interference ratio.
9. The device of claim 1, wherein the signal interference values comprise a second signal-to-noise plus interference ratio associated with the second subset of layers and wherein mapping the second pair comprises mapping based on the second signal-to-noise plus interference ratio.
6. The device of claim 1, wherein the signal interference values comprise a second signal- to-noise plus interference ratio associated with the second layer, and wherein mapping the second pair comprises mapping based on the second signal-to-noise plus interference ratio.
4. The device of claim 1, wherein the signal interference values comprise a second signal-to-noise plus interference ratio associated with the second subset of layers and wherein mapping the second pair comprises mapping based on the second signal-to-noise plus interference ratio.
7. The device of claim 6, wherein determining the different modulation indexes comprises determining the second modulation index based on the second signal-to-noise plus interference ratio.
10. The device of claim 4, wherein determining the different modulation indexes comprises determining the second modulation index based on the second signal-to-noise plus interference ratio.
8. The device of claim 1, wherein the operations further comprise:
determining signal-to-noise plus interference ratios associated with the group of layers; and
determining the first modulation index and the second modulation index based on the signal-to-noise plus interference ratios.
5. The device of claim 1, wherein the operations further comprise: 
determining signal-to-noise plus interference ratios respectively associated with the multiple layers; and determining the first modulation index and the second modulation index based on the signal-to-noise plus interference ratios.
9. The device of claim 1, wherein the operations further comprise:
determining a lowest signal-to-noise plus interference ratio associated with the group of layers; and
determining the first modulation index based on the lowest signal-to-noise plus interference ratio.
10. The device of claim 1, wherein the operations further comprise: 
determining a lowest signal-to-noise plus interference ratio associated with the group of layers; and 
determining the first modulation index based on the lowest signal-to-noise plus interference ratio.
10. The device of claim 9, wherein mapping the first pair comprises mapping the first pair to the first layer based on the first layer being associated with the lowest signal-to-noise plus interference ratio.
11. The device of claim 6, wherein mapping the first pair comprises mapping the first pair to the first subset of layers based on the first subset of layers being associated with the lowest signal-to-noise plus interference ratio.
11. The device of claim 9, wherein mapping the second pair comprises mapping the second pair to the second layer based on the second layer being associated with a higher signal-to-noise plus interference ratio relative to the lowest signal-to-noise plus interference ratio.
12. The device of claim 6, wherein mapping the second pair comprises mapping the second pair to the second subset of layers based on the second subset of layers being associated with a higher signal-to-noise plus interference ratio relative to the lowest signal-to-noise plus interference ratio.
12. The device of claim 1, wherein the operations further comprise, responsive to the sending:
receiving control information from the network equipment via a downlink control channel identifying a scheduling configuration determined for the data transmission based on the recommendation information; and
employing the control information to decode the data transmission.

13. A method, comprising:
determining, by a device comprising a processor, different modulation indexes for a code rate of a data transmission to be sent to the device by network equipment using a group of layers in accordance with using a multiple-input and multiple-output communication protocol;
determining, by the device, a first pair comprising the code rate and a first modulation index of the different modulation indexes;
determining, by the device, a second pair comprising the code rate and a second modulation index of the different modulation indexes;
mapping, by the device, the first pair to a first layer of the group of layers based on signal interference values associated with respective layers of the group of layers;
mapping, by the device, the second pair to a second layer of the group of layers based on the signal interference values; and
sending, by the device, recommendation information to the network equipment identifying the different modulation indexes for the code rate, the first pair, the second pair, the first layer to which the first pair is mapped, and the second layer to which the second pair is mapped.
14. The method of claim 13, further comprising:
based on sending, receiving, by the device, the data transmission from the network equipment in accordance with a scheduling configuration determined based on the recommendation information.
13. A method, comprising: determining, by a device comprising a processor, different modulation indexes for a code rate determined for a codeword of a downlink data transmission to be sent to the device by network equipment using multiple layers in accordance with using a multiple-input and multiple-output communication protocol; generating, by the device, different modulation index and code rate pairs using the different modulation indexes and the code rate, comprising generating a first pair that comprises a first modulation index and the code rate and generating a second pair that comprises a second modulation index and the code rate; 
mapping, by the device, the first pair to a first layer of the multiple layers based on signal interference values associated with respective layers of the multiple layers; 
mapping, by the device, the second pair to a second layer of the multiple layers based on signal interference values; sending, by the device, recommendation information to the network equipment identifying the different modulation indexes for the code rate, the first pair, the second pair, the first layer to which the first pair is mapped, and the second layer to which the second pair is mapped; and 
based on sending, receiving the downlink data transmission from the network equipment in accordance with a scheduling configuration determined based on the recommendation information.
15. The method of claim 13, wherein determining the different modulation indexes comprises determining the first modulation index based on a first signal-to-noise plus interference ratio associated with the first layer, and wherein mapping the first pair comprises mapping the first pair to the first layer based on the first signal-to-noise plus interference ratio being associated with the first layer.
14. The method of claim 13, wherein determining the different modulation indexes comprises determining the first modulation index based on a first signal-to-noise plus interference ratio associated with the first layer, and wherein mapping the first pair comprises mapping the first pair to the first layer based on the first signal-to-noise plus interference ratio being associated with the first layer.
16. The method of claim 13, wherein determining the different modulation indexes comprises determining the second modulation index based on a second signal-to-noise plus interference ratio associated with the second layer, and wherein mapping the second pair comprises mapping the second pair to the second layer based on the second signal-to-noise plus interference ratio being associated with the second layer.
15. The method of claim 13, wherein determining the different modulation indexes comprises determining the second modulation index based on a second signal-to-noise plus interference ratio associated with the second layer, and wherein mapping the second pair comprises mapping the second pair to the second layer based on the second signal-to-noise plus interference ratio being associated with the second layer.
17. The method of claim 13, further comprising:
determining, by the device, signal-to-noise plus interference ratios associated with the group of layers; and
determining, by the device, the first modulation index and the second modulation index based on the signal-to-noise plus interference ratios.
16. The method of claim 13, further comprising: determining, by the device, signal-to-noise plus interference ratios respectively associated with the multiple layers; and 
determining, by the device, the first modulation index and the second modulation index based on the signal-to-noise plus interference ratios.
18. The method of claim 13, further comprising:
determining, by the device, a lowest signal-to-noise plus interference ratio associated with the group of layers; and
determining the first modulation index based on the lowest signal-to-noise plus interference ratio, 
wherein mapping the first pair comprises mapping the first pair to the first layer based on the first layer being associated with the lowest signal-to-noise plus interference ratio, and wherein mapping the second pair comprises mapping the second pair to the second layer based on the second layer being associated with a higher signal-to-noise plus interference ratio relative to the lowest signal-to-noise plus interference ratio.
17. The method of claim 13, further comprising: 
determining, by the device, a lowest signal-to-noise plus interference ratio associated with the multiple layers; and 
determining the first modulation index based on the lowest signal-to-noise plus interference ratio.
18. The method of claim 17, wherein mapping the first pair comprises mapping the first pair to the first layer based on the first layer being associated with the lowest signal-to-noise plus interference ratio, and wherein mapping the second pair comprises mapping the second pair to the second layer based on the second layer being associated with a higher signal-to-noise plus interference ratio relative to the lowest signal-to-noise plus interference ratio.
19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
determining different modulation indexes for a code rate of a data transmission to be sent to the device by network equipment using layers in accordance with using a multiple-input and multiple-output communication protocol;
determining a first pair comprising the code rate and a first modulation index of the different modulation indexes;
determining a second pair comprising the code rate and a second modulation index of the different modulation indexes;
mapping the first pair to a first layer of the layers based on signal interference values associated with respective layers of the layers;
mapping the second pair to a second layer of the layers based on the signal interference values; and
sending recommendation information to the network equipment identifying the different modulation indexes for the code rate, the first pair, the second pair, the first layer to which the first pair is mapped, and the second layer to which the second pair is mapped.
20. A non-transitory machine-readable medium according to claim 19, wherein the operations further comprise: determining a lowest signal-to-noise plus interference ratio associated with the multiple layer; and determining the first modulation index based on the lowest signal-to-noise plus interference ratio.
19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: 
determining different modulation indexes for a code rate determined for a codeword of a downlink data transmission to be sent to the device by network equipment using multiple layers in accordance with using a multiple-input and multiple-output communication protocol; 
generating different modulation index and code rate pairs using the different modulation indexes and the code rate, comprising generating a first pair that comprises a first modulation index and the code rate and generating a second pair that comprises a second modulation index and the code rate; mapping the first pair to a first layer of the multiple layers based on signal interference values associated with respective layers of the multiple layers; mapping the second pair to a second layer of the multiple layers based on signal interference values; sending recommendation information to the network equipment identifying the different modulation indexes for the code rate, the first pair, the second pair, the first layer to which the first pair is mapped, and the second layer to which the second pair is mapped; and based on sending, receiving the downlink data transmission from the network equipment in accordance with a scheduling configuration determined based on the recommendation information.








Prior arts cited in this office action:
Jonsson et al. (US 20140064392 A1, hereinafter "Jonsson")
Goransson et al. (US 20130195032 A1, hereinafter “Goransson”)
Beluri et al. (US 20100239040 A1, hereinafter “Beluri”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20140064392 A1, hereinafter "Jonsson") in view of Beluri et al. (US 20100239040 A1, hereinafter “Beluri”) in view of Goransson et al. (US 20130195032 A1, hereinafter “Goransson”).
Regarding claims 1, 13 and 19:
Jonsson teaches a device (Jonsson [0008], fig. 1, where Johnson discloses a network with communication devices or transceivers), comprising: 
a processor (Jonsson [0023], [0222] fig.2, where Jonsson discloses the wireless devices/transceivers may include processor); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Jonsson [0065], [0222] where Jonsson teaches a memory coupled to the processor containing executable instruction), comprising: 
determining a first modulation index and a second modulation index for a code rate of a downlink data transmission to be sent to the device by network equipment using multiple layers in accordance with using a multiple-input and multiple-output communication protocol (Jonsson [0066], [0073]-[0075], fig. 4 element (405) where Jonsson teaches a modulator for modulating each transport block based on the channel state information for the layers in the MIMO system);
 mapping information for the code rate that maps the modulation indexes to respective channel layers of the channel layers (Jonsson [0066], [0073]-[0075], fig. 4 element (407); and 
Johnson further teaches base station processor 101 and/or transceiver 109 may transmit downlink (DL) signaling to wireless terminal 200 with the downlink signaling identifying the MIMO rank selected/scheduled (Jonsson [0188]).
Johnson fails to explicitly teach mapping a first pair comprising the first modulation index and the code rate to a first layer of the multiple layers;
mapping a second pair comprising the second modulation index and the code rate to a second layer of the multiple layers;
However, Beluri in the same line of endeavor teaches a communication system wherein a first transport block (TB1) is mapped to a first layer based on the signal to interference plus noise ratio (SINR or SNR since the interference can be considered part of the noise) and/or Modulation and coding scheme MCS. for example, a first portion of TB1 is mapped to a first layer with higher MCS and/or lower SINR and a second portion of TB1 may be mapped to a second layer with  lower MCS and/or higher SINR and Vice versa ( Beluri [0091]-[0100], figs. 14-28 and corresponding paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to divide a codeword into two sub-codewords and assigned to a layer based on their code rate modulation scheme and/or SINR or channel quality of each layer, in order to increase throughput, flexible bandwidth and or to transmit both uplink data and control channels simultaneously.
Jonsson in view or Beluri fails to explicitly teach sending recommendation information to the network equipment identifying the first modulation index, the second modulation index, the first pair, the second pair, the first subset of layers to which the first pair is mapped, and the second subset of layers to which the second pair is mapped; and
. However, Goransson in the same line of endeavored teaches sending and RBS in a downlink control channel that include index signal information to indicate to a particular UE what coding rate and/or modulation order is being used in the downlink transmission. The particular combination of the coding rate and modulation order are sent via the index signal and where the index is transmitted to the receiver in a downlink scheduling message (Goransson [0015]-[0016], [0035]-[0037], [0056]).
Therefore, taking the teachings of Jonsson, Beluri and Goransson as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to send the information regarding the code rate, the modulation index and mapping, and the scheduling of a particular messages, in order for the UE can determine coding rate, the modulation, mapping used or to use to properly and efficiently communicate with the other devices.


Regarding claim 3:
Jonsson in view of Beluri and in view of Goransson teaches wherein the sending comprises sending the recommendation information in association with reporting channel state information to the network equipment (Jonsson [0066], [0073]-[0075], fig. 4 element (405) where Jonsson teaches a modulator for modulating  each transport block based on the channel state information for the layers in the MIMO system).
Regarding claim 4:
Jonsson in view of Beluri and in view of Goransson teaches wherein the signal interference values comprise a first signal -to- noise plus interference ratio associated with the first layer, and wherein mapping the first pair comprises mapping based on the first signal-to-noise plus interference ratio (Jonsson fig. 4; (Goransson [0043], [0053]; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28). 
Regarding claim 5:
Jonsson in view of Beluri and in view of Goransson teaches wherein determining the first modulation index comprises determining the first modulation index based on the first signal-to-noise plus interference ratio (Jonsson[0066], [0073]-[0075],  fig. 4; (Goransson [0043], [0053]; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28).
Regarding claim 6:
Jonsson in view of Beluri and in view of Goransson teaches wherein the signal interference values comprise a second signal- to-noise plus interference ratio associated with the second layer, and wherein mapping the second pair comprises mapping based on the second signal-to-noise plus interference ratio (Jonsson fig. 4; (Goransson [0043], [0053]; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28).
Regarding claim 7:
Jonsson in view of Beluri and in view of Goransson teaches wherein determining the different modulation indexes comprises determining the second modulation index based on the second signal-to-noise plus interference ratio. (Jonsson [0066], [0073]-[0075],  fig. 4; (Goransson [0043], [0053]; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28).
Regarding claim 8:
Jonsson in view of Beluri and in view of Goransson teaches wherein the operations further comprise:
determining signal-to-noise plus interference ratios associated with the group of layers; and
determining the first modulation index and the second modulation index based on the signal-to-noise plus interference ratios (Jonsson [0066], [0073]-[0075],  fig. 4; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28; Goransson [0043], [0053]).
Regarding claims 9:
Jonsson in view of Beluri and in view of Goransson teaches wherein the operations further comprise:
determining a lowest signal-to-noise plus interference ratio associated with the group of layers; and
determining the first modulation index based on the lowest signal-to-noise plus interference ratio. (Jonsson [0066], [0073]-[0075],  fig. 4; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28; Goransson [0043], [0053]).
Regarding claim 10:
Jonsson in view of Beluri and in view of Goransson teaches wherein mapping the first pair comprises mapping the first pair to the first layer based on the first layer being associated with the lowest signal-to-noise plus interference ratio (Jonsson [0066], [0073]-[0075],  fig. 4; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28; Goransson [0043], [0053]).
Regarding claim 11:
Jonsson in view of Beluri and in view of Goransson teaches wherein  mapping the second pair comprises mapping the second pair to the second layer based on the second layer being associated with a higher signal-to-noise plus interference ratio relative to the lowest signal-to-noise plus interference ratio (Jonsson [0066], [0073]-[0075],  fig. 4; Beluri [0091], [0093], [0096]-[0098], and [0121] figs. 14-28; Goransson [0043], [0053]).
Regarding claim 12:
Jonsson in view of Beluri and in view of Goransson teaches wherein the operations further comprise, responsive to the sending:
receiving control information from the network equipment via a downlink control channel identifying a scheduling configuration determined for the data transmission based on the recommendation information; and
employing the control information to decode the data transmission (Jonsson [0066], [0073]-[0075], fig. 4; Beluri [0091], [0093], [0096]-[0098], figs. 14-28; Goransson [0043], [0053], figs. 3a and 4).
Regarding claim 12:
Jonsson in view of Beluri and in view of Goransson teaches wherein the sending comprises sending the recommendation information via an uplink control channel of a communication link established between the device and the network equipment (Jonsson [0066], [0073]-[0075], fig. 4; Beluri [0091], [0093], [0096]-[0098], figs. 14-28; Goransson [0043], [0053], figs. 3a and 4).
Regarding claim 15:
Jonsson in view of Beluri and in view of Goransson teaches wherein determining the first modulation index comprises determining the first modulation index based on a first signal-to-noise plus interference ratio associated with the first layer, and wherein mapping the first pair comprises mapping the first pair to the first layer based on the first signal-to-noise plus interference ratio being associated with the first layer (Jonsson [0066], [0073]-[0075], fig. 4; Beluri [0091], [0093], [0096]-[0098], figs. 14-28; Goransson [0043], [0053], figs. 3a and 4).
Regarding claim 16:
Jonsson in view of Beluri and in view of Goransson teaches wherein determining the second modulation index comprises determining the second modulation index based on a second signal-to-noise plus interference ratio associated with the second layer, and wherein mapping the second pair comprises mapping the second pair to the second layer based on the second signal-to-noise plus interference ratio being associated with the second layer (Jonsson [0066], [0073]-[0075], fig. 4; Beluri [0091], [0093], [0096]-[0098], figs. 14-28; Goransson [0043], [0053], figs. 3a and 4).
Regarding claim 17:
Jonsson in view of Beluri and in view of Goransson further comprising:
determining, by the device, signal-to-noise plus interference ratios associated with the group of layers; and
determining, by the device, the first modulation index and the second modulation index based on the signal-to-noise plus interference ratios. (Jonsson [0066], [0073]-[0075], fig. 4; Beluri [0091], [0093], [0096]-[0098], figs. 14-28; Goransson [0043], [0053], figs. 3a and 4).
Regarding claim 18:
Jonsson in view of Beluri and in view of Goransson teaches further comprising:
determining, by the device, a lowest signal-to-noise plus interference ratio associated with the group of layers; and
determining the first modulation index based on the lowest signal-to-noise plus interference ratio, wherein mapping the first pair comprises mapping the first pair to the first layer based on the first layer being associated with the lowest signal-to-noise plus interference ratio, and wherein mapping the second pair comprises mapping the second pair to the second layer based on the second layer being associated with a higher signal-to-noise plus interference ratio relative to the lowest signal-to-noise plus interference ratio. (Jonsson [0066], [0073]-[0075], fig. 4; Beluri [0091], [0093], [0096]-[0098], figs. 14-28; Goransson [0043], [0053], figs. 3a and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        October 7, 2022